            Case 3:19-cv-01143-HZ   Document 1   Filed 07/24/19   Page 1 of 8




Cary R. Cadonau, OSB #002245
ccadonau@brownsteinrask.com
BROWNSTEIN RASK, LLP
1200 S.W. Main Street
Portland, Oregon 97205
Telephone: (503) 221-1772
Fax: (503) 221-1074
       Attorney for Plaintiffs




                             UNITED STATES DISTRICT COURT

                       DISTRICT OF OREGON, PORTLAND DIVISION



TRUSTEES OF THE OREGON-WASHINGTON                Civil No. ___________________
CARPENTERS-EMPLOYERS HEALTH AND
WELFARE TRUST FUND, TRUSTEES OF THE
OREGON-WASHINGTON CARPENTERS-                    COMPLAINT (Breach of Collective
EMPLOYERS PENSION TRUST FUND,                    Bargaining Agreement and Violation of
TRUSTEES OF THE OREGON-WASHINGTON                ERISA)
CARPENTERS-EMPLOYERS VACATION-
SAVINGS TRUST FUND, TRUSTEES OF THE
OREGON-WASHINGTON CARPENTERS-
EMPLOYERS APPRENTICESHIP AND
TRAINING TRUST FUND, TRUSTEES OF
CARPENTERS INTERNATIONAL TRAINING
FUND, TRUSTEES OF THE WALL AND
CEILING INDUSTRY PROMOTION FUND, and
PACIFIC NORTHWEST REGIONAL COUNCIL
OF CARPENTERS,

               Plaintiffs,

      v.

WILCOXSON BROTHERS INCORPORATED,

               Defendant.


///   ///

Page 1 – COMPLAINT
             Case 3:19-cv-01143-HZ     Document 1       Filed 07/24/19    Page 2 of 8




       Plaintiffs allege:

                                                I

                                        THE PARTIES

       1.       Plaintiffs are the Trustees of the Oregon-Washington Carpenters-Employers

Health and Welfare Trust Fund (Health Fund), the Oregon-Washington Carpenters-Employers

Pension Trust Fund (Pension Fund), the Oregon-Washington Carpenters-Employers Vacation-

Savings Trust Fund (Vacation Fund), the Oregon-Washington Carpenters-Employers

Apprenticeship and Training Trust Fund (Local Training Fund), the Carpenters International

Training Fund (International Training Fund), the Wall and Ceiling Industry Promotion Fund

(Promotion Fund) (collectively, “Trust Funds”) and the Pacific Northwest Regional Council of

Carpenters (Union).

       2.       The Health Fund, Vacation Fund, Local Training Fund and International Training

Fund are “employee welfare benefit plans” as that term is defined in 29 U. S. C. § 1002(1) of the

Employee Retirement Income Security Act of 1974, as amended (ERISA). The Pension Fund is

an “employee pension benefit plan” as that term is defined in 29 U.S.C. § 1002(2)(A) of ERISA.

Numerous employers pay fringe benefit contributions to the Health Fund, Pension Fund,

Vacation Fund, Local Training Fund and International Training Fund, and these funds are

“multiemployer plans” as that term is defined in 29 U.S.C. § 1002(37)(A) of ERISA. The

Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and

International Training Fund have discretionary authority and control over the management of

said Trust Funds and are “fiduciaries” as that term is defined in 29 U.S.C. § 1002(21)(A) of

ERISA.

///    ///

Page 2 – COMPLAINT
             Case 3:19-cv-01143-HZ       Document 1      Filed 07/24/19      Page 3 of 8




       3.       The Union is a labor organization with its principal office and place of business in

SeaTac, Washington. The Union is the successor to the Pacific Northwest District Council of

Carpenters.

       4.       The Promotion Fund is a trust fund created pursuant to a trust agreement. The

Promotion Fund is governed by a board of trustees.

       5.       Defendant is an Oregon corporation. At all times material to this proceeding

(March 1, 2019, to date), defendant has been an “employer” as that term is defined in 29 U.S.C.

§ 152(2) of the Labor-Management Relations Act (LMRA) and 29 U.S.C. § 1002(5) of ERISA

and has been engaged in an “industry or activity affecting commerce” as that term is defined in

29 U.S.C. §§ 142(1) and (3) of the LMRA and 29 U.S.C. § 1002(12) of ERISA.

                                                 II

                                         JURISDICTION

       6.       The Court has jurisdiction over the Claim for Relief brought by the Trustees of

the Health Fund, Pension Fund, Vacation Fund, Local Training Fund and International Training

Fund against defendant for violation of the provisions of 29 U.S.C. §§ 1132(a)(3) and 1145 of

ERISA pursuant to 29 U.S.C. § 1132(e)(1) of ERISA.

       7.       At all times material to this proceeding (March 1, 2019, to date), a written

collective bargaining agreement has existed between the Union and defendant. The collective

bargaining agreement covers employees in an industry affecting commerce, and the activities of

defendant affect commerce. The Court has jurisdiction over the Claim for Relief brought by

each plaintiff against defendant pursuant to the provisions of 29 U.S.C. § 185(a) of the LMRA.

///    ///

///    ///

Page 3 – COMPLAINT
            Case 3:19-cv-01143-HZ        Document 1       Filed 07/24/19      Page 4 of 8




                                                 III

                                             JOINDER

       8.      The obligations of defendant to plaintiffs arise out of the same collective

bargaining agreement. Common questions of law and fact govern the claims each plaintiff has

against defendant.

                                                 IV

                                        COMMON FACTS

       9.      At all times material to this proceeding (March 1, 2019, to date), defendant has

been bound by a written collective bargaining agreement with the Union. Under the terms of the

collective bargaining agreement, defendant agreed to be bound by the terms and conditions of

the Trust Agreements which created the Trust Funds. Defendant further agreed to pay fringe

benefit contributions on behalf of its employees performing work under the collective bargaining

agreement to the Trustees of the Trust Funds, and to remit union dues to the Union. Defendant

further agreed to file monthly remittance report forms and to pay fringe benefit contributions and

union dues to the Trustees of the Trust Funds and Union by the 20th day of the month following

the month in which the work was performed.

       10.     The Trust Agreements which created the Trust Funds (except the International

Training Fund) provide that, in the event an employer fails to make a timely payment of fringe

benefit contributions, the employer is liable for the delinquent fringe benefit contributions,

interest on the delinquent or late paid fringe benefit contributions at the rate of 12 percent per

annum from the date each contribution became due until paid and liquidated damages in an

amount equal to one percent of the delinquent or late paid fringe benefit contributions for each

month that the fringe benefit contributions are late or delinquent.

Page 4 – COMPLAINT
          Case 3:19-cv-01143-HZ          Document 1       Filed 07/24/19     Page 5 of 8




       11.     The Trust Agreement that created the International Training Fund provides that,

in the event an employer fails to make a timely payment of fringe benefit contributions, the

employer is liable for interest on the delinquent fringe benefit contributions at the rate of 1.5%

per month, compounded monthly, from the date the contributions became due, until paid, and

liquidated damages in an amount equal to 20% of the late paid fringe benefit contributions, or the

amount of interest owed, whichever amount is greater.

       12.     The Union is entitled to recover the union dues pursuant to the terms of the

collective bargaining agreement, and interest on the delinquent or late paid union dues from the

date payment became due until paid at the rate of nine percent per annum pursuant to the

provisions of ORS 82.010.

                                                 V

                                     CLAIM FOR RELIEF

       13.     Defendant has not paid its fringe benefit contributions and union dues for the

months of March 2019 through May 2019, and the time therefore has expired. Based on the

information contained in the remittance report forms that defendant submitted for said months,

defendant owes the following amounts to plaintiffs: $22,780.70 in fringe benefit contributions

and union dues, $537.11 in interest as of July 20, 2019, with interest continuing to accrue on the

sum of fringe benefit contributions owed to all Trust Funds except the International Training

Fund and Promotion Fund ($20,985.70) at the rate 12% per annum from July 21, 2019, through

entry of judgment, interest continuing to accrue on the sum of fringe benefit contributions owed

to the International Training Fund ($114.11) at the rate 1.5% per month, compounded monthly,

from July 21, 2019, through entry of judgment, interest continuing to accrue on the sum of fringe

benefit contributions owed to the Promotion Fund ($342.33) at the rate 9% per annum, from July

Page 5 – COMPLAINT
            Case 3:19-cv-01143-HZ       Document 1       Filed 07/24/19     Page 6 of 8




21, 2019, through entry of judgment, and interest continuing to accrue on the sum of union dues

owed to the Union ($1,338.56) at the rate 9% per annum from July 21, 2019, through entry of

judgment; plus $773.74 in liquidated damages calculated through July 20, 2019, with liquidated

damages continuing to accrue in an amount equal to one percent of the fringe benefit

contributions owed to all Trust Funds except the International Training Fund and Promotion

Fund ($20,985.70) for each monthly period on and after August 20, 2019, that such fringe

benefit contributions remain unpaid.

       14.     The Trust Agreements that created the Trust Funds provide that, in the event that

an employer fails to timely pay fringe benefit contributions and legal proceedings are instituted,

the Trustees of the Trust Funds are entitled to recover a reasonable attorneys’ fee. The Trustees

of the Trust Funds are entitled to recover a reasonable attorneys’ fee from defendant.

       15.     The Trustees of the Health Fund, Pension Fund, Vacation Fund, Local Training

Fund and International Training Fund are also entitled to recover a reasonable attorneys’ fee

from defendant pursuant to the provisions of 29 U.S.C. § 1132(g)(2)(D) of ERISA.

       WHEREFORE, plaintiffs pray for a decree and judgment against defendant as follows:

       1.      Requiring defendant to pay the following amounts to plaintiffs: $22,780.70 in

fringe benefit contributions and union dues, $537.11 in interest as of July 20, 2019, with interest

continuing to accrue on the sum of fringe benefit contributions owed to all Trust Funds except

the International Training Fund and Promotion Fund ($20,985.70) at the rate 12% per annum

from July 21, 2019, through entry of judgment, interest continuing to accrue on the sum of fringe

benefit contributions owed to the International Training Fund ($114.11) at the rate 1.5% per

month, compounded monthly, from July 21, 2019, through entry of judgment, interest continuing

to accrue on the sum of fringe benefit contributions owed to the Promotion Fund ($342.33) at the

Page 6 – COMPLAINT
             Case 3:19-cv-01143-HZ          Document 1       Filed 07/24/19      Page 7 of 8




rate 9% per annum, from July 21, 2019, through entry of judgment, and interest continuing to

accrue on the sum of union dues owed to the Union ($1,338.56) at the rate 9% per annum from

July 21, 2019, through entry of judgment; plus $773.74 in liquidated damages calculated through

July 20, 2019, with liquidated damages continuing to accrue in an amount equal to one percent of

the fringe benefit contributions owed to all Trust Funds except the International Training Fund

and Promotion Fund ($20,985.70) for each monthly period on and after August 20, 2019, that

such fringe benefit contributions remain unpaid;

       2.         Providing that plaintiffs shall retain the right to conduct a future payroll

examination of defendant’s books and records in order to ensure that all required fringe benefit

contributions and union dues have been paid; and further, in the event the payroll examination

reveals that delinquent fringe benefit contributions and/or dues are owed, providing that

plaintiffs shall have the right to institute legal proceedings against defendant to recover the

delinquent fringe benefit contributions and/or union dues found due and owing pursuant to the

payroll examination report, together with liquidated damages, interest, payroll examination fees,

attorneys’ fees and court costs;

       3.         Requiring defendant to pay the Trustees of the Trust Funds a reasonable

attorneys’ fee;

///    ///

///    ///

///    ///

///    ///

///    ///

///    ///

Page 7 – COMPLAINT
            Case 3:19-cv-01143-HZ       Document 1      Filed 07/24/19     Page 8 of 8




       4.      Requiring defendant to pay plaintiffs’ costs and disbursements incurred in this

lawsuit; and

       5.      For such further relief as the Court deems just and equitable.

       DATED this 24th day of July 2019.

                                             BROWNSTEIN RASK, LLP


                                             /s/ Cary R. Cadonau
                                             Cary R. Cadonau, OSB #002245
                                             Attorney for Plaintiffs




Page 8 – COMPLAINT
